Citation Nr: 1707551	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy (claimed as a disability manifested by numbness), to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 30 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to March 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision. 

In a January 2014 decision/remand, the Board gave a detailed recitation of the procedural history of the case; that procedural history is reincorporated herein by reference.  In the January 2014 decision, the Board denied claims for service connection for a cervical spine (neck), bilateral wrist, and bilateral hand disorders; although the Board restored the Veteran's 30 percent rating for his right knee disability, the Board denied a temporary total rating under 38 C.F.R. § 4.30 for convalescence following cervical spine surgery, as well as denied ratings in excess of 30 percent and 20 percent for his right knee and lumbar spine disabilities, respectively.  At that time, the Board also remanded service connection claims for right foot and bilateral lower extremity peripheral neuropathy disabilities. 

The Veteran timely appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion filed by representatives for the Veteran and the VA Secretary, the parties requested that the Court vacate the January 2014 Board decision with respect to the right knee claim, but did not wish to disturb the restoration of his 30 percent rating.  The parties further indicated that the Veteran had specifically abandoned claims involving the cervical spine, lumbar spine, bilateral hand, and bilateral wrist claims addressed in the January 2014 Board decision.  In June 2015, the Court granted the Joint Motion, vacating the Board's decision with respect to the increased rating right knee claim, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.
The Board also notes that following the January 2014 remand of the right foot and bilateral lower extremity peripheral neuropathy claims, further action was accomplished, and those claims were readjudicated in an April 2014 supplemental statement of the case (SSOC).

In February 2016, the Board again remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing the requested actions, the AOJ continued to deny each claim (as reflected in a May 2016 SSOC) and returned the matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the claims for service connection for a right foot disorder and bilateral lower extremity peripheral neuropathy is set forth below.  The claim for an increased rating for the service-connected right knee disability is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  No right foot disorder or lower extremity neurological disability was shown in service or for years thereafter; there is no evidence of continuity of any right foot or lower extremity neurological symptoms in and since service; and the most persuasive medical opinion evidence of record weighs against finding that there exists a medical relationship, or nexus, between any current right foot disorder or lower extremity neurological disability and service, or that any such disability was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disorder, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected disabilities, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2009 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the claims for service connection for a right foot disorder and bilateral lower extremity peripheral neuropathy on both a direct and secondary basis, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2009 rating decision reflects the RO's initial adjudication of the claims after issuance of the April 2009 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, Social Security Administration (SSA) disability records, VA treatment records, the reports of VA examinations, and VA medical opinions.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his attorney, on his behalf.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for a right foot disability or a lower extremity neurological disability.  The Board finds that no further development on any claim decided herein, prior to appellate consideration, is required.

The Board also finds that the AOJ has substantially complied with the Board's January 2014 and February 2016 remand directives with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA foot and neurological examinations were conducted in April 2014, a VA medical opinion which addresses the etiology of the Veteran's claimed lower extremity disabilities was obtained in April 2014, and outstanding VA treatment records and SSA disability records have been procured.  

Lastly, the AOJ sent the Veteran a letter in April 2016 and requested that he submit a signed and completed authorization form so as to allow VA to obtain any outstanding relevant private treatment records.  Copies of the release forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The Veteran has not subsequently submitted any completed authorization form or identified any outstanding relevant private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records). Thus, VA has no further duty to attempt to obtain any additional treatment records.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate each claim,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters decided herein, at this juncture.  See Mayfield v Nicholson,  20 Vet. App.547, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a compensable degree within a prescribed period post service (one year for organic diseases of the nervous system), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system are among the diseases listed in 38 C.F.R. § 3.309 (a).

The Veteran has contended that his claimed disabilities are possibly related to service-connected disabilities.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §  3.310 (a). Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of current disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. §  3.310 (a) (emphasis added); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002). Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record,  including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In the present case, the reports of the April 2014 VA foot and neurological examinations reflect that the Veteran has been diagnosed as having right foot plantar fasciitis and bilateral lower extremity axonal sensory neuropathy.  Thus, current right foot and bilateral lower extremity neurological disabilities have been demonstrated.  The remaining question with respect to each claim is whether the diagnosed disability had its onset during service, is otherwise medically related to in-service injury or disease, or was caused or aggravated by a service-connected disability, as alleged. 

The Veteran's service treatment records document a May 1979 record of treatment for numbness of the right great toe.  The Veteran had a history of an ingrown toenail and an examination revealed tenderness and redness of the toe.  He was diagnosed as having an ingrown toenail.  There is no evidence of any other complaints of or treatment for right foot or lower extremity neurological symptoms in the Veteran's service treatment records.  The claims file does not include the report of any separation examination conducted at the time of the Veteran's March 1987 separation from active service.  He has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his claimed right foot disorder or bilateral lower extremity neurological disability.
If a chronic disability, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed organic disease of the nervous system in service and it has not otherwise been claimed that any such disability was diagnosed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's right foot and lower extremity neurological disabilities did not manifest until years following service.  The earliest post-service clinical evidence of any right foot disability is contained in a December 2004 VA general medical examination report which reflects that the Veteran experienced a bunionectomy and hammertoes of his right foot in 1997.  The earliest post-service clinical evidence of any lower extremity neurological symptomatology is a March 1999 VA primary care note which documents a report of bilateral foot numbness.  Examination revealed absent monofilament sensation along the lateral edge of the left foot.  There is no lay or clinical evidence of any earlier right foot or lower extremity neurological problems following service.  

The absence of any objective evidence of right foot or lower extremity neurological problems for at least a decade after the Veteran's separation from service in March 1987 weighs against a finding that his right foot or bilateral lower extremity neurological disabilities were present in service or in the year or years immediately after service.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The Board also notes that, with respect to the medical etiology opinions of record, the preponderance of the competent, probative opinions weigh against the claims.

The physician who conducted an April 2009 VA thoracolumbar spine examination reported that the Veteran experienced abnormal lower extremity sensory function and that the major nerve most likely involved was the sciatic nerve bilaterally L5-S1.  The examiner provided a diagnosis of intervertebral disc syndrome which "most likely" involved the sciatic nerve.  There was no further explanation or rationale provided for this conclusion.

The reports of September 2010 VA peripheral nerves and spinal examinations document diagnoses of degenerative joint disease and degenerative disc disease of the cervical spine with severe canal stenosis and multilevel cord compression, status post cervical decompression C3/4 to C5/6 and anterior and posterior fusion with some residual; thoracic degenerative disc disease "without evidence of nerve root pressure"; and multilevel lumbar degenerative disc disease and moderate canal stenosis "without evidence of lumbar nerve root compression."  There was "no evidence of lumbar radiculopathy."

The physician who conducted the September 2010 examinations opined that the numbness in the Veteran's feet was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his service-connected right knee or lumbar spine disabilities.  He reasoned that the Veteran was service-connected for a right knee disability (diagnosed as ACL insufficiency) and degenerative disc disease of L 1/2.  The Veteran reported that he experienced a fall in 2007 which resulted in severe neck pain, left shoulder and arm pain and weakness, increased stool frequency, and persistent lower extremity cold sensation and tingling sensation.  He had been aware of occasional tingling in his feet prior to the 2007 fall, perhaps for several years.  VA treatment records revealed that the Veteran experienced neck and shoulder pain and leg tingling without trauma in December 2006.  A February 2008 treatment record referenced a fall 2 months prior and symptoms of left shoulder and left buttock pain.  The Veteran was still able to walk up to 2 miles per day and examination revealed limited abduction of the left arm.  He was evaluated several times in February and March 2009 for neck pain and tingling symptoms and a diagnostic evaluation of the entire spinal cord revealed substantial evidence of cervical cord compression due to degenerative arthritis and disc disease at multiple levels of the cervical spine.  Although the Veteran's service-connected "L1/2 disc" was noted, it was not causing neural compression on MRI and there was no evidence of any such compression at other levels of the thoracic or lumbar spine.  There was some moderate canal stenosis at L4/5, but it was not thought to be sufficient to cause the symptoms.  Since the cervical spine lesions were so obviously abnormal and sufficient to cause the tingling and cold sensations, no intervention for lumbar canal stenosis had been advised.

The September 2010 examiner further explained that the Veteran underwent a cervical spine decompression from C3/4 to C5/6 with a partial corpectomy of the body of C4, as well as an anterior and posterior fusion at these same levels.  The Veteran improved in the sense that neck pain was reduced, shoulder strength improved, and foot tingling and numbness returned to the baseline level.  This supported the former conclusion that the Veteran's symptoms had their origin in the neck and not the lumbar spine region.  A clinical examination and lumbar MRI data did not favor any diagnosis of a lumbar radiculopathy.  The numbness symptoms were the residual of prior cord compression at the cervical level, but there was no evidence that warranted a diagnosis of lumbar radiculopathy.  

Moreover, there was no evidence of any periarticular pathology on MRI of the knee or clinical examination that would attach causation of the bilateral foot tingling and cold sensation to the knee directly.  The Veteran described "the reason for the exacerbation of the neck [degenerative joint disease] and [degenerative disc disease] as resulting from his fall in 2007, which resulted from his right knee giving out.  He had clear ACLS insufficiency noted on MRI, but the examiner was unable to demonstrate it on clinical examination (perhaps secondary to the Veteran's inability to relax for anterior posterior stressing due to knee pain).  It was plausible that the Veteran's knee instability contributed indirectly to his foot and leg tingling symptoms through a secondary mechanism, whereby the cervical degenerative joint disease/degenerative disc disease and associated canal stenosis was critically exacerbated in the fall of 2007, but it was also clear that these symptoms (neck pain, shoulder pain, and extremity numbness) were present one year prior to the fall.  Also, none of the treatment records  referenced the fall mechanism as being from the Veteran's knee giving out.  Therefore, it was not likely ("less likely as not") that the Veteran's knee disability was causing the residual numbness symptoms in his legs and feet through a secondary route.  Furthermore, the numbness symptoms antedated the fall and appeared to have returned to a baseline level (or pre-fall level) by the Veteran's own description.

A December 2011 VA thoracolumbar spine examination report reflects that the Veteran was diagnosed as having degenerative disc disease of the lumbar spine, intervertebral disc disorder with myelopathy of the lumbar spine, and bilateral radiculopathy of the lower extremities involving the right femoral and sciatic nerves.  The physician who conducted the examination opined that the peripheral neuropathy was unrelated to the Veteran's back disability, but there was no specific explanation or rationale provided for this opinion.

The physician who conducted April 2014 VA thoracolumbar spine, neurological, and foot examinations opined that the Veteran's claimed disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the Veteran did not have right foot drop and that there was no evidence of foot drop or any other neurological condition causing the symptoms that he described in relation to his claim for a right foot disability.  Strength was completely normal and symmetric in the lower extremities and the sensory abnormalities were not significant enough to cause foot drop.  EMG/NCS testing was negative for foot drop or any related neurological disability.  There was no other disability diagnosed related to the Veteran's claimed right foot disability other than those noted in the April 2014 VA neurological and foot examination reports (i.e., bilateral lower extremity axonal sensory neuropathy and right foot plantar fasciitis).

The examiner further explained that there was no evidence in the Veteran's service treatment records of any symptoms of plantar fasciitis, which was the only right foot disability found during the April 2014 foot examination.  He experienced the classic symptoms and examination findings, particularly in the right foot, with pain described as being worse as soon as he got up from prolonged sitting, tenderness along the affected areas of the plantar fascia and heel, and tightness of the plantar fascia.  There was no evidence of these symptoms during service and this is not a condition that is caused or aggravated by lumbar spine conditions or any other condition noted in the Veteran's medical records.  The symptoms that he experienced were part of the symptoms that he described in relation to his claim for a bilateral lower extremity disability.  Even though he considered his symptoms to be all one condition, there were clearly two different conditions (one being the plantar fasciitis and the other being the burning sensations in parts of both feet).

Moreover, the Veteran's records clearly showed that he experienced symptoms involving the lateral aspects of his feet since at least 1999 (as evidenced in a March 1999 primary care note).  He confirmed to the examiner that his memory about when his symptoms started was not very clear and that it may have been earlier than when he initially told the examiner.  Spinal imaging results were mild during that timeframe and were not consistent with any condition which would cause radiculopathy, further supporting the conclusion that the Veteran's neurological symptoms involving his feet were not related to his back disability.  His EMG/NCS test results were positive for bilateral axonal sensory neuropathy of the lower extremities.  This is not a disability that is caused or aggravated by the Veteran's lumbar spine disability.  There was also no evidence in his service treatment records or post-service records of any condition during service that was related to or a cause of the axonal sensory neuropathy disability.  Also, his own history was negative for such a relation of this disability "being due to or aggravated by his active duty service or any [service-connected] condition."  Therefore, the disabilities diagnosed during the April 2014 neurological and foot examinations were not likely ("less likely than not") related to any disease or injury during service or proximately due to, the result of, or aggravated by his lumbar degenerative disc disease.

The April 2009 and December 2011 opinions are of little, if any, probative value because they are not accompanied by any explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

By contrast, the September 2010 and April 2014 opinions are based upon examinations of the Veteran and a complete review of his medical records and reported history, they are accompanied by specific rationales that are consistent with the evidence of record, and they addresses whether a relationship exists between any of the Veteran's claimed lower extremity neurological and right foot disabilities and service or a service-connected disability.  Thus, the September 2010 and April 2014 opinions are not only adequate for adjudication of each claim but entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As such, the Board finds these opinions outweigh the April 2009 and December 2011 opinions.

There is no other medical evidence or opinion indicating that either the Veteran's right foot disability or bilateral lower extremity neurological disability is related to service or was caused or aggravated by a service-connected disability, and neither the Veteran nor his attorney has identified or alluded to the existence of any such evidence or opinion.  

In addition to the medical evidence discussed above, the Board has considered the lay assertions of record-particularly, the Veteran's expressed belief that the claimed disabilities are either directly related to service or associated with service-connected disabilities.  However, such assertions do not provide persuasive support for the claims.  While the Veteran is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between his right foot and bilateral lower extremity neurological disabilities and service or a service-connected disability, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  It follows, then, that lay assertions in this regard have no probative assertion

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's diagnosed right foot disability or bilateral lower extremity neurological disability had its onset in service or within the first post-service year, is otherwise medically related to service, or is proximately due to, the result of, or aggravated by a service-connected disability.

For all the foregoing reasons, each claim under consideration must be denied.  In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a right foot disorder, to include as secondary to service-connected disabilities, is denied.

Service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected disabilities, is denied.


REMAND

Unfortunately, the Board finds that further action on the claim for an increased rating for the service-connected right knee disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In April 2015, the Veteran underwent a VA knee examination to obtain information as to the severity of his service-connected right knee disability.  The ranges of active motion of the right knee were recorded and it was noted that there was pain associated with knee flexion and that there was evidence of pain with weight bearing.  However, the Board cannot discern from the examination report whether the Veteran's right knee was tested for pain in weight-bearing and non-weight-bearing.  Also, the ranges of passive motion of the right knee were not provided.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).   See generally, 38 C.F.R. §§ 4.40, 4.45 (2016);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Given the lack of all necessary findings, as referenced above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected right knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Kansas City Vista electronic records system dated to March 2016. Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Adjudication of the claim should include consideration of whether staged rating of the disability is appropriate, wand ell as the propriety of assigning a 30 percent disability rating under Diagnostic Codes 5003-5262 in lieu of Diagnostic Code 5257 (as raised by the parties in the Joint Motion).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Kansas City Vista electronic records system dated since March 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected right knee disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of  the right knee on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  The same range of motion testing should also be accomplished for the left knee (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of the right knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of the right knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any tibia or fibula impairment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination,  in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim  in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication in May 2016), and all legal authority (to include consideration and discussion of whether staged rating of the disability is warranted, as well as the propriety of assigning a 30 percent disability rating, under Diagnostic Codes 5003-5262 in lieu of Diagnostic Code 5257 (as raised by the parties in the Joint Motion)). 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that reflects consideration of all additional, relevant evidence and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014);   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


